 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11   MATTHEW TATE, STACY TATE,                       Case No. CV 18-3079 PA (PLAx)
12                 Plaintiffs,                       JUDGMENT
13          v.
14   UNITED STATES OF AMERICA,
15                 Defendant.
16
17
18          Pursuant to the Court’s October 30, 2018 Minute Order granting the Motion to

19   Dismiss filed by defendant United States of America (the “Government”),

20          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Government

21   shall have judgment in its favor against Plaintiffs;

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs’ action

23   is dismissed with prejudice; and

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs take

25   nothing and that the Government shall have its costs of suit.

26   DATED: October 30, 2018

27                                                    ___________________________________
                                                                 Percy Anderson
28                                                      UNITED STATES DISTRICT JUDGE
